Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: the claim filed on 04/17/2020. This action is made non-final.
3.       Claims 1-15 are pending in the case.  Claims 1 and 10 are independent claims. 

				Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 04/17/2020, 10/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
				 
					Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 


10.	Claims 1, 3-5, 9-10, 12-13 and 15 are rejected under 35 U.S.C. 103  as being unpatentable over Jeong et al. (IDS: US 2015/0120817; hereinafter Jeong).
	Regarding claim 1, Jeong teaches An electronic device (Fig. 1) comprising: 
a communication circuit (Fig. 1, mobile communication & sub-communication  module); 
a touch screen display (Fig. 1, screen 190; Fig. 2 & [0068], touch input on touch screen); 
an audio processing circuit (Fig. 1, input/output module includes microphone, speaker); 
a memory (Fig. 1, Rom & RAM); and 
a processor electrically connected to the communication circuit (Fig. 1, controller including CPU connected to communication modules), the touch screen display (Fig. 1, screen), the audio processing circuit (Fig. 1, input/output module includes microphone, speaker), and the memory (Fig. 1, Rom & Ram), wherein the processor is configured to: 
display a first screen and a second screen on the touch screen display (Fig. 2 & [0074], screen 190 for host device 100 with application A and application B running), 
recognize an external electronic device connected through the communication circuit when an input for performing a screen sharing function is detected through the touch screen display (Figs. 3-4 & [0086], user input to select application to share with the second electronic device; [0068], user input can be touch input on touch screen 190 in Fig. 2; [0099] & Fig. 4, and 
transmit at least one screen among the first screen and the second screen (Fig. 2 & [0088], transmit display data of application A from host device 100 to second device 200) and at least one audio signal … corresponding to the first screen … to the recognized external electronic device (Fig. 2 & [0088] & [0078], transmit voice/audio of application A from host data 100 to second device 200, while the second shared data may be an output result of the second application B to device 300 and the third shared data may be an output result of the third application C to device 400; [0059], speakers output sounds corresponding to various signals; [0076], video objects in the host device to be shared in Fig. 2 & [0078], including sharing video/audio data).
	Although Jeong teaches to share screen and audio signal of a selected application between a host and client device ([0088] & Fig. 2, an application outputs corresponds to a screen/display and voice/audio signals), Jeong seems to be silent in one embodiment on the limitation that the processor is configured to transmit at least one audio signal among audio signals corresponding to the first screen and the second screen to the recognized external electronic device. 
However, Jeong teaches in other embodiments that the processor is configured to recognize an external electronic device connected through the communication circuit when an input for performing a screen sharing function is detected through the touch screen display (Fig. 18 & [0209] & [0211], share application A data with second electronic device 1820 via drag & drop) and  transmit at least one audio signal among audio signals corresponding to the first screen and the second screen to the recognized external electronic device ([0080] & [0088], display predetermined data and provide various voice multimedia outputs in host device and client devices, because multiple clients may share different application with the host, each application provides screen display data and corresponding audio signal outputs to be shared).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined various embodiments in Jeong to achieve the claim limitation.  One would be motivated to make such a combination to share multimedia outputs of applications as suggested by Jeong ([0080]; [0004]-[0007], share application between devices to overcome limitation of the display).

		Regarding claim 3, Jeong teaches The electronic device of claim 1. Jeong also teaches the limitation wherein, when the connected external electronic device is recognized (Figs. 3-4 & [0086], user input to select external electronic device to share selected application; Fig. 2 & [0088], share screen data and voice data of application A between device 100 and 200; Fig. 18 & [0209] & [0211], share application A data with second electronic device 1820 recognized by a user via drag & drop), the processor is configured to determine at least one screen to be shared with the recognized external electronic device among the first screen and the second screen (Fig. 2 & [0088], between device 100 and 200, share screen data and voice data of application A selected among application A and application B screens) and determine at least one audio signal to be shared with the recognized external electronic device among a first audio signal corresponding to the first screen and a second audio signal corresponding to the second screen (Fig. 2 & [0088], between device 100 and 200, share screen data and voice data of application A selected among voice data for application A and application B; [0080], display predetermined data and provide various voice multimedia outputs in host device and client devices, because multiple clients share different application with the host, each application provides screen display data and corresponding audio signal outputs to be shared).

		Regarding claim 4, Jeong teaches The electronic device of claim 3. Jeong also teaches the limitation wherein the processor is configured to display a menu for determining at least one screen and an audio signal to be shared with the recognized external electronic device on the touch screen display ([0086], a user input for designating at least one application included in the application list/menu displayed on the screen 190 of Fig. 2; Fig. 18, menu/list 1812, when an application is selected, screen/display data and audio signal of the selected application will be shared between the host and the selected client/external device).

	Regarding claim 5, Jeong teaches The electronic device of claim 1. Jeong teaches the limitation wherein, when an input for switching the first screen and the second screen displayed on the touch screen display is detected through the touch screen display (Fig. 18 & [0206]-[0207] & [0209],  user selects application A to accessory device like digital clock E2 1820; when user subsequently drags application B to E2 1820, it is an input for switching the first screen of application A to the second screen of application B; [0086], the same is true for a user input to designate application A or application B included in the application list/menu displayed on the host screen 190 to be shared with a client device in Fig. 2),
Jeong at least suggests the processor is configured to stop transmitting the at least one screen and the at least one audio signal  ([0210], shared data may be generated based on the device information of the sink/second electronic device E2 1820; [0212], the user may control the 
electronic device such that the electronic device shares only an application to be shared, not the entirety of the display, with another device; [0005], users have difficulty in dividing a device display screen that has small size; Fig. 18 in contrast to Figs. 16-17, Fig. 18 can be set to only share/run ONE application. When only an application to be shared between the host and client device, selecting a different application to share is to switch from one application to another, thus, the previously selected application is no longer transmitted from the host to the client device) and 
Jeong further teaches to transmit at least one other screen among the first screen and the second screen and at least one other audio signal among the audio signals to the external electronic device through the communication circuit ([0209] & Fig. 18, transmit the shared data from the host device to the accessory E2 1820 device; Fig. 2 & [0088], share screen data and voice data of the selected application A or B  but not both [0212] among screen data and voice data for all applications 

		Regarding claim 9, Jeong teaches The electronic device of claim 1.  Jeong also teaches the limitation wherein the connected external electronic device includes a plurality of external electronic devices (Fig. 6D, device 200 and 500 are external electronic devices connected to host device 100), wherein the processor is configured to determine at least one screen and at least one audio signal to be shared with the plurality of respective external electronic devices (Fig. 6D, screen sharing between device 100 and devices 200 & 500) and transmit the at least one determined screen and the at least one determined audio signal to the plurality of respective external electronic devices (Fig. 2 & [0088], between device 100 and 200, share screen data and voice data of application A selected among voice data for application A and application B, similar situation in Fig. 6D on screen data and voice/audio data sharing among devices; [0080], display predetermined data and provide various voice multimedia outputs in host device and client devices, because multiple clients may share different application with the host, each application provides screen display data and corresponding audio signal outputs to be shared).

		Regarding claim 10, claim 10 is directed to a method performed by the system of claim 1. Claim 10 is rejected with the same rationale as claim 1.

		Regarding claim 12, Jeong teaches The method of claim 10. Jeong also teaches the limitation further comprising: when the connected external electronic device is recognized (Figs. 3-4 & [0086], user input to select external electronic device to share selected application; Fig. 2 & [0088], share screen data and voice data of application A between device 100 and 200; Fig. 18 & [0209] & [0211], share application A data with second electronic device 1820 recognized by a user via drag & drop), determining at least one screen to be shared with the recognized external electronic device among the first screen and the second screen (Fig. 2 & [0088], between device 100 and 200, share screen data and voice data of application A selected among application A and application B screens); and determining at least one audio signal to be shared with the recognized external electronic device among a first audio signal corresponding to the first screen and a second audio signal corresponding to the second screen (Fig. 2 & [0088], between device 100 and 200, share screen data and voice data of application A selected among voice data for application A and application B; [0080], display predetermined data and provide various voice multimedia outputs in host device and client devices, because multiple clients may share different application with the host, each application provides screen display data and corresponding audio signal outputs to be shared), wherein the determining of the at least one screen and the determining of the at least one audio signal are performed through a menu for determining at least one screen displayed on the touch screen display and at least one audio signal in response to recognition of the connected external electronic device ([0086], a user input for designating at least one application included in the application list/menu displayed on the screen 190 of Fig. 2; Fig. 18, menu/list 1812, when an application is selected, screen/display data and audio signal of the selected application will be shared between the host and the selected client/external device).

		Regarding claim 13, claim 13 is dependent claim of claim 10. Claim 13 is directed to a method performed by the system of claim 5. Claim 13 is rejected with the same rationale as claim 5.

		Regarding claim 15, claim 15 is dependent claim of claim 12. Claim 15 is directed to a method performed by the system of claim 9. Claim 15 is rejected with the same rationale as claim 9.

20.	Claims 2, 11 are rejected under 35 U.S.C. 103  as being unpatentable over Jeong as applied to claims 1, 10 above, and further in view of Shim (US 2019/0081993).
		Regarding claim 2, Jeong teaches The electronic device of claim 1. Although Jeong teaches controlling attributes of the at least one screen transmitted to the external electronic device in an area in which the at least one screen of the touch screen display is displayed (Fig. 8 & [0143], fling operation to control internal information of an application execution screen to 
		However, Shim teaches the limitation wherein the processor is configured to transmit the at least one screen and the at least one audio signal to the external electronic device and display a menu for controlling attributes of the at least one screen transmitted to the external electronic device in an area in which the at least one screen of the touch screen display is displayed (Fig. 4B & [0107]-[0108], option 406-408, audio or text only changes the attributes of the video and audio data shared with user’s device in Fig. 2).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the shared data attributes control teaching in Jeong with the menu for setting shared data attributes feature in Shim to achieve the claim limitation.  One would be motivated to make such a combination to provide intuitive menu choices for users to set the attribute of shared data as an alternate of gestures in order for users to share data in various environments (Shim: [0011], sharing in multiple environment; Jeong: [0004]-[0007], sharing data in various sized devices).

		Regarding claim 11, claim 11 is dependent claim of claim 10. Claim 11 is directed to a method performed by the system of claim 2. Claim 11 is rejected with the same rationale as claim 2.


25.	Claims 6, 14 are rejected under 35 U.S.C. 103  as being unpatentable over Jeong as applied to claims 1, 10 above, and further in view of Han et al. (IDS: US 2012/0060109; hereinafter Han) and Abreu et al. (US 2016/0173683; hereinafter Abreu).
	Regarding claim 6, Jeong teaches The electronic device of claim 1. Although Joeng teaches the limitation wherein, when a predetermined event is received through the communication circuit while the at least one screen and the at least one audio signal are transmitted ([0048] &  [0060] & [0068], voice call), Joeng seems to be silent on the processor is configured to transmit a notification of the received predetermined event to the external electronic device.
	However, Han teaches the limitation wherein, when a predetermined event is received through the communication circuit while the at least one screen and the at least one audio signal are transmitted (Fig. 8 & [0154]-[0155], terminal 100 is sharing content with external terminal 200 in Fig. 1; [0171], content shared includes screen/video and sound), the processor is configured to transmit a notification of the received predetermined event to the external electronic device (Fig. 8 & [0154]-[0155],  display notification message in both terminal 100 and external electronic device in steps S202 and S204).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the data sharing in Jeong with the event notification display among connected devices feature in Han to achieve the claim limitation.  One would be motivated to make such a combination to provide a  terminal for 
seamlessly displaying and control of two or more contents such as video, sound or events on an external terminal and a contents sharing method to the users (Han: [0006]-[0007], sharing in multiple environment; Jeong: [0048] & [0060] & [0068], voice call process).
		Jeong/Han does not seem to expressly teach the limitation when a function corresponding to the received predetermined event is performed, control at least one of the at least one screen and the at least one audio signal, based on the received predetermined event and transmit the at least one controlled screen and the at least one controlled audio signal to the external electronic device, wherein, when the received predetermined event includes an audio signal, the function corresponding to the predetermined event includes a function of controlling a volume of the at least one audio signal.
		However, Abreu teach teach the limitation when a function corresponding to the received predetermined event is performed (Fig. 8A, selectable text only mode 805 for incoming call and/or volume control of shared media content play), control at least one of the at least one screen and the at least one audio signal (Fig. 8A, selectable text only mode 805 for incoming call/video call and volume control of shared media content play), based on the received predetermined event (Fig. 8A & [0122], based on call event, user can select any of listed options in Fig. 8A; more in Fig. 8B & [0123]-[0124], Fig. 8C & [0125]) and transmit the at least one controlled screen and the at least one controlled audio signal to the external electronic device ([0122], sharing the streaming media with audio and video in [0007] & [0038] & [0068] & [0092]), wherein, when the received predetermined event includes an audio signal ([0068] & [0092], voice message & phone call; [0122] & Fig. 8A), the function corresponding to the predetermined event includes a function of controlling a volume of the at least one audio signal ([0122] & Fig. 8A, multi-device shared streaming media volume control 808; [0038] & [0068] & [0092], share the streaming media).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the data sharing and notification display in shared devices feature in Jeong/Han with the event control options feature in Abreu to achieve the claim limitation.  One would be motivated to make such a combination to provide uninterrupted media play and call management (Abreu: [0122]-[0125], provide uninterrupted media play and call management; Han: [0006]-[0007], sharing in multiple environment; Jeong: [0048] & [0060] & [0068], voice call process).

		Regarding claim 14, claim 14 is dependent claim of claim 10. Claim 14 recites similar functional limitations as the system claim 6. The examiner has noted that unlike claim 6,  claim 14 does not recite the limitation “wherein, when the received predetermined event includes an audio signal, the function corresponding to the predetermined event includes a function of controlling a volume of the at least one audio signal”.  Nevertheless, claim 14 is rejected with the same rationale as claim 6.


30.	Claims 7-8 are rejected under 35 U.S.C. 103  as being unpatentable over Jeong as applied to claim 1 above, and further in view of Lee et al. (US 2016/0255398; hereinafter Lee).
	Regarding claim 7, Jeong teaches The electronic device of claim 1. Jeong teaches the limitation wherein the processor is configured to transmit the at least one audio signal to the external electronic device through the communication circuit ([0012] & Fig. 1 & [0043], communication unit to form a connection with a client device and to transmit the shared data to the client device; Fig. 2, data sharing between host and client device via communication circuit in Fig. 1). Jeong seems to be silent on the limitation to transmit at least one other audio signal among the audio signals to the audio processing circuit.
	However, Lee teaches the limitation wherein the processor is configured to transmit the at least one audio signal to the external electronic device through the communication circuit (Fig. 13A-13B & [0222]-[0223], the electronic device 101 may control the external device 1301 mirrored with the electronic device 101 to steadily display the video without displaying the execution screen of the phone-related application; Fig. 1, communication interface connects host apparatus 101 to external electronic device 102) and transmit at least one other audio signal among the audio signals to the audio processing circuit (Fig. 13A-13B & [0222]-[0223], audio by the phone-related application is the 
second audio, the electronic device 101 may output the second audio through the audio output device included in the electronic device 101, e.g., the embedded speaker 182; Figs. 1-2, embedded speaker coupled to audio module is the audio processing circuit).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined audio output path adjustment feature in Lee with application data sharing feature in Jeong to achieve the claim limitation.  One would be motivated to make such a combination to separate media content audio output from call sound for desirable user content consumption experience (Lee: [0004] & [0006]).

	Regarding claim 8, Jeong teaches The electronic device of claim 1. Jeong does not seem to expressly teach the limitation wherein the processor is configured to transmit an audio signal determined based on a type of an application corresponding to the at least one screen to the external electronic device.
	However, Lee teaches the limitation wherein the processor is configured to transmit an audio signal determined based on a type of an application corresponding to the at least one screen to the external electronic device (Fig. 11, determine output device according to priority which depends on application type in Fig. 14A-14B & Fig. 14E: e.g. music, video or game; Fig. 14A & [0229]-[0233], Fig. 14B & Fig. 14E and associated paragraphs; Figs. 13A-B & [0222]-
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined audio output path based on application type feature in Lee with application data sharing feature in Jeong to achieve the claim limitation.  One would be motivated to make such a combination to prioritize audio output based on application type for desirable user content consumption experience (Lee: [0004] & [0006]).

Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Asarikuniyil(US 2018/0035072), Fig. 4 and associated paragraphs.
	Choi (US2016/0110152), Fig. 6D, external device 21 switch screen from 641 to 671-1.
	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that is would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAIME  DUCKWORTH/
Examiner, Art Unit 2179

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179